Case 3:19-cv-04593-LB Document 86-5 Filed 04/16/21 Page 1 of 4




                    EXHIBIT 4
            Case 3:19-cv-04593-LB Document 86-5 Filed 04/16/21 Page 2 of 4
                                          Pleasanton Police Department
                                                       Pleasanton PD Policy Manual



 Crisis Inte,vention Incidents




         (c)      Loss of memory

         (d)      Incoherence, disorientation or slow response
         (e)      Delusions, hallucinations, perceptions unrelated to reality or grandiose ideas
         (f)      Depression, pronounced feelings of hopelessness or uselessness, extreme sadness
                  or guilt
         (g)      Social withdrawal
         (h)      Manic or impulsive behavior, extreme agitation, tack of control
         (i)      Lack of fear
         (j)      Anxiety, aggression, rigidity, inflexibility or paranoia
Members should be aware that this list is not exhaustive. The presence or absence of any of these
should not be treated as proof of the presence or absence of a mental health issue or crisis.

419.4  COORDINATION WITH MENTAL HEALTH PROFESSIONALS
The Chief of Police should designate an appropriate Division Commariderand departmental Crisis
Intervention Training (CIT) program coordinators to collaborate with mental health professionals to
develop an education and response protocol. lt should include a list of community resources, such
as that developed by Alameda County Behavioral Health Care Services to guide department
interaction with those who may be suffering from mental illness or who appear to be in a mental
heatth crisis. The CIT program coordinators will also collaborate with the Alameda County Mutti-
Disciplinary Forensic Team (MDFT)to address the needs offrequent consumers of mental health
services in the community who have been identified by the department. When appropriate,
individuals who have been involved in serious or repetitive incidents should be brought to the
attention of CIT program coordinators, who can then refer the individual to the MDFT for additional
follow up and intervention by appropriate mental health professionals.

419.5 FIRST RESPONDERS
Safety is a priority for first responders. lt is important to recognize that individuals under the
influence of alcohol, drugs or both may exhibit symptoms that are similar to those of a person in a
mental health crisis. These individuals may still present a serious threat to officers; such a threat
should be addressed with reasonable tactics. Nothing in this policy shall be construed to limit an
officer's authority to use reasonable force when interacting with a person in crisis.
Officers are reminded that mental health issues, mental health crises and unusual behavior alone
are not criminal offenses. Individuals may benefit from treatment as opposed to incarceration.
An officer responding to a call involving a person in crisis should:
         (a)     Promptly assess the situation independent of reported information and make a
                 preliminary determination regarding whether a mental health crisis may be a factor.
         (b)     Request available backup officers and specialized resources as deemed necessary
                 and, if it is reasonably believed that the person is in a crisis situation, use Crisis

Copflt LexIpc1tiC 2019/1 t18, M RIghI Reserved.                                      Crisis Intervention Incidents - 353
Pubilulied with peimIaIon by Pleaunton Police Department
            Case 3:19-cv-04593-LB Document 86-5 Filed 04/16/21 Page 3 of 4
                                          Pleasanton Police Department
                                                       Pleasanton PD Policy Manual


Crisis intervention Incidents


                  Intervention Training techniques which include conflict resolution and de- escalation
                  techniques to stabilize the incident as appropriate.
         (c)      If feasible, and without compromising safety, turn off flashing lights, bright lights or
                  sirens.
         (d)      Attempt to determine if weapons are present or available.
                  1.       Prior to making contact, and whenever possible and reasonable, conduct a
                           search of the Department of Justice Automated Firearms System via the
                           California Law Enforcement Telecommunications System (CLETS) to determine
                           whether the person is the registered owner of a firearm (Penal Code § 11106.4).
         (e)      Take into account the person's mental and emotional state and potential inability to
                  understand commands or to appreciate the consequences of his/her action or inaction,
                  as perceived by the officer.
         (f)      Secure the scene and clear the immediate area as necessary.
         (g)      Employ tactics to preserve the safety of all participants.
         (h)      Determine the nature of any crime.
         (I)      Request a supervisor, as warranted.
         (j)      Evaluate any available information that might assist in determining cause or motivation
                  for the person's actions or stated intentions.
         (k)      If circumstances reasonably permit, consider and employ alternatives to force.

419.6 DE- ESCALATION
Officers should consider that taking no action or passively monitoring the situation may be the
most reasonable response to a mental health crisis.
Once it is determined that a situation is a mental health crisis and immediate safety concerns
have been addressed, responding members should be aware of the following considerations and
should generally:
                  Evaluate safety conditions.
                  Introduce themselves and attempt to obtain the person's name.
                  Be patient, polite, calm, courteous and avoid overreacting.
                  Speak and move slowly and in a non - threatening manner.
                  Moderate the level of direct eye contact.
                  Remove distractions or disruptive people from the area.
                  Demonstrate active                  listening   skills   (e.g.,   summarize   the    person's     verbal
                  communication).
                  Provide for sufficient avenues of retreat or escape should the situation become
                  volatile.



Copyright Lexlpol, LLC 2018/11118, all Rights Reserved.                                   crisis Intervention Incidents - 354
Published with permission by Pleasanton Police Department
           Case 3:19-cv-04593-LB Document 86-5 Filed 04/16/21 Page 4 of 4
                                          Pleasanton Police Department
                                                       Pleasanton PD Policy Manual


Crisis Intervention Incidents


Responding officers generally should not:
                  Use stances or tactics that can be interpreted as aggressive.
                  Allow others to interrupt or engage the person.
                  Comer a person who is not believed to be armed, violent or suicidal.
                  Argue, speak with a raised voice or use threats to obtain compliance.

419.7 INCIDENT ORIENTATION
When responding to an incident that may involve mental illness or a mental health crisis, the officer
should request that the dispatcher provide critical information as it becomes available. This
includes:
         (a)      Whether the person relies on drugs or medication, or may have failed to take his/her
                  medication.
         (b)      Whether there have been prior incidents, suicide threats/attempts, and whether there
                  has been previous police response.
         (c)      Contact information for a treating physician or mental health professional.
Additional resources and a supervisor should be requested as warranted.

419.8 SUPERVISOR RESPONSIBILITIES
A supervisor should respond to the scene of any interaction with a person in crisis. Responding
supervisors should:
         (a)      Attempt to secure appropriate and sufficient resources.
         (b)      Closely monitor any use of force, including the use of restraints, and ensure that those
                  subjected to the use of force are provided with timely access to medical care (see the
                  Handcuffing and Restraints Policy).
         (c)      Consider strategic disengagement. Absent an imminent threat to the public and,
                  as circumstances dictate, this may include removing or reducing law enforcement
                  resources or engaging in passive monitoring.
         (d)      Ensure that all reports are completed and that incident documentation uses
                  appropriate terminology and language.
         (e)      Conduct an after - action tactical and operational debriefing, and prepare an after - action
                  evaluation of the incident to be forwarded to the Division Commander.
Evaluate whether a critical incident stress management debriefing for involved members is
warranted.

419.9 INCIDENT REPORTING
Members engaging in any oral or written communication associated with a mental health crisis
should be mindful of the sensitive nature of such communications and should exercise appropriate
discretion when referring to or describing persons and circumstances.

Copyright Lexlpol, LLC 2019/11/18, All Rights Reserved.                              Crisis Intervention Incidents - 355
Published with permission by Pleesanton Pollee Department
